Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 26-46 are currently pending in this application.
Claims 45 and 46 haves been added.

Response to Amendments
The applicant amended independent claims 26 and 35 with features similar to “search the data representative of a digital map using a user search query to obtain a plurality of locations, the searching including deriving the user search query from a free text string input by a user”.

Double Patenting
The examiner agreed to hold the double patenting rejection in abeyance until the claims in the instant application have reached their final form and been indicated as allowable.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 16/364,883 and US Patent: 10,281,295 have the same inventive entity.  The assignee of the application and the Patent is TomTom Navigation B.V., Amsterdam, (NL).

D1.	Claims 26-35 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 12 and 19 of the US Patent: 10,281,295 in view of Bales (2011/0313649), Schramm (2013/0066880) and Lerner (2009/0089149).  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 26 of the application with claim 1 of the US Patent.

Table 1 Claim Correspondence
16/364,883
(current application)
10,281,295
(related Patent)
26
1 + Bales
27-33
2-8
34
12
35
19 + Bales


Table 2.  Sample example showing one of the claim comparisons

Claim 26 of 
Instant Application
(16/364,883)
Claim 1 of 
Related Patent
(10,281,295)
1
A portable electronic device comprising:
A portable electronic device comprising:
2
one or more processors;
one or more processors;
3
a data repository containing data representative of a digital map;  
a data repository containing data representative of a digital map;  
4
a display device;
a display device;  
5
a computer readable medium comprising instructions which when executed by the one or more processors cause the electronic device to:
computer readable medium comprising instructions which when executed by the one or more processors cause the electronic device, 
in relation to data representative of a plurality locations relevant to the digital map, 
to:
6
search the data representative of a digital map using a user search query to obtain a plurality of locations,

7
the searching including deriving the user search query from a free text string input by a user

8
determine a relevance to the user search query for each of the plurality of locations obtained from the search,

9
the determining including calculating a ranking score for each location of the plurality of locations and sorting the plurality of locations into a relevance order based on the ranking score for each location;




10
provide, on a representation of the digital map displayed on the display device, for each of the locations, one of a plurality of different graphical user interface (GUI) elements characterized by different prominence levels to indicate the locations, wherein the prominence level of the GUI element used for each location is dependent on the level of detail at which the digital map is displayed and the determined relevance of the location. 

provide, on a representation of the digital map displayed on the display 
device, for each of the locations, one of a plurality of different graphical user interface (GUI) elements characterised by different prominence levels to indicate the locations, wherein the prominence level of the GUI element used for each location is dependent on the level of detail at which the digital map is displayed and a deemed relevance of that location to a user query;  
11

receive a user interaction with the graphical user interface that is associated with one or more of the GUI elements at one or more prominence levels, the user 
interaction comprising a selection of the one or more GUI elements; and
12

based on the user interaction, provide corresponding levels of interactivity for the one or more GUI elements in accordance with the prominence levels of the one or more GUI elements, the providing the corresponding levels of interactivity 
comprising:
13

presenting information about the GUI elements for elements of lower 
prominence levels; and
14

presenting information about the GUI elements and providing access to user-selectable functions for elements of higher prominence levels, so that GUI elements of higher prominence levels have more interactivity than GUI elements of lower prominence levels. 


D2.	Item 6 of claim 26 is disclosed with “The user can, for instance, input an address to request directions.  The custom zooming platform 103 searches the navigation data for a route to the address, searches objects (e.g., POIs including gas stations, restaurants, etc.) along/near the route, and then offers to the user the objects for manipulating their visibility on the map for the next zoom level.” (Bales: [0030] L.4-10).  Therefore, the custom zooming platform 103 performs search on the navigation data and objects of POIs including gas stations, restaurants, etc.(data representative of digital map for plurality of locations: POIs) upon a search request from the user.  
It would have been obvious to a person of ordinary skill in the art to combine the teaching of Bales into the teaching of Claim 1 of the Patent so that the user can effectively locate a nearby gas station or restaurant for services.
D3.	Item 7 of claim 26 is disclosed with “In another embodiment, as illustrated in FIGS. 5A to 5G, a geographical area may be displayed visualizing an area corresponding to an input search query. In the example of FIGS. 5A to 5G, two input windows 1a, 1b exist and are displayed, the one input window 1a allowing a user to enter a search pattern for a region and the other input window 1b for entering a search pattern for an object. While entering a search pattern in the region input window (FIGS. 5B to 5D), the obtained candidate set assumes a smaller and smaller cardinality and contains less and less tiles. Accordingly, the number of result objects obtained from exhaustively searching the tiles becomes smaller, until in FIG. 5D only four matches for the region input search pattern are displayed in the output window 2. When now entering a search pattern in the object input window 1b (FIGS. 5E to 5G), the found result objects matching both input search patterns are displayed in the output window 2, the search query becoming more and more expressive with entering more letters in the respective input windows 1a, 1b.”  (Schramm: [0132] and Figs. 5A-5G). 
Thus, it can be seen from Figs. 5A-5G that the user can enter text string input such that the number of search results shown in window 2 and on the map 4 become smaller as the text string becomes longer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schramm into the teaching of Claim 1 of the Patent so that the user can conveniently enter text string to perform searches of patterns for regions or objects from the map.
D4.	Item 8 of claim 26 is disclosed with “the custom zooming platform 103 filters the objects based upon user context and preferences.  The custom zooming platform 103 then interacts with the user to select applicable visibility features (e.g., size, color, shape, filament type, 3D, animation, multimedia, etc.) for rendering of the map.” (Bales: [0030] L.10-15) and “The custom zooming platform 103 also includes or have access to the user context and related preference information to determine the degree of relevance for the objects and then to present the relevant objects at the UE 101 for the user to manipulate their visibility in the map.” (Bales: [0026] L.7-11).
Therefore, the custom zooming platform 103 manipulates the visibility of the objects (size, color, shape, etc.) in relevance with the user context and related preference (relevance of user search query (request)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bales into the teaching of Claim 1 of the Patent so that the more relevant or preferred POIs are rendered with higher visibility.
D5.	Item 9 of claim 26 is disclosed with “In the illustrated embodiment, a score is calculated that is the sum of the multiplicative inverses (i.e., 1/distance) of the distances between the location and each of the geographic-related entities 410b-410f.  By using the multiplicative inverse of the distance, the relative contribution of each distance is weighted such that it decays as a function of the distance from the location.  In the example of FIG. 4, the combined score is the sum of the multiplicative inverses of the distance between the location 400 and each of the school 410b (1/0.6), the book store 410c (1/0.8), the park 410d (1/0.4), the grocery store 410e (1/0.5), and the drug store 410f (1/0.9), yielding a total of approximately 8.5 (1/0.6+1/0.8+1/0.4+1/0.5+1/0.9 [Symbol font/0xBB] 8.528).” (Lerner: [0055] L.4-17).  Therefore, a score that is calculated to be inverse of the distance between the locations of candidate apartment with the user’s office are calculated.  It is obvious that an apartment with larger score has a closer distance from the user’s office.  In the map 507, the closer an apartment unit is to the office, the bigger its label.  (Bales: [0079] L.18-19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lerner into the combined teaching of Claim 1 of the Patent and Bales so that the user can conveniently determine choice of apartment by comparing numerical values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 34-38, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (2011/0313649) in view of Schramm et al. (2013/0066880) and further in view of Lerner et al. (2009/0089149).

Regarding claim 26, Bales teaches a portable electronic device (e.g., Rich and interactive maps are one of the major applications for user terminals, especially mobile devices (e.g., smart phones).  Bales: [0019] L.3-5) comprising: 
one or more processors (e.g., FIG. 6 illustrates a computer system 600 upon which an embodiment of the invention may be implemented. Bales: [0083] L.1-2.  A processor (or multiple processors) 602 performs a set of operations on information as specified by computer program code related to custom zoom in/out of geographic representation.  Bales: [0085] L.1-4 and Fig. 6);  
a data repository containing data representative of a digital map (e.g., In one embodiment, the custom zooming platform 103 facilitates custom zooming of geographic representations by either the mapping service 105 or a custom zooming application 109 executed by the UE 101.  For example, the custom zooming platform 103 heuristically manipulates individual map objects retrieved from a map, context and preference database 111 via the mapping service 105. Bales: [0025] L.4-11.  The mapping, context and preference data is stored in, for instance, the database 111.  As shown, the database 111 has connectivity to the mapping service 105.  However, it is contemplated that the database 111 may have direct connection to the network 107, the custom zooming platform 103, and/or the custom zooming application 109.  There may also be multiple databases (not shown) containing map data within the system 100.  The multiple databases may operate independently or in synchronization to provide map data to users of the network 107.  As discussed previously, the map data database 111 stores map data including map objects or primitives and their associated metadata. Bales: [0027]);  
a display device (e.g., In one embodiment, the system 100 can implement differential visibility using a raster, vector, or tile rendering engine by, for instance, overlaying more visible object images on top on the map for the next zoom level.  For example, the system 100 overlays a bigger image of the road name on the spot.  In another embodiment, the system 100 removes a part or the whole image of the road name from one spot in a tile, and then overlays a bigger image of the road name on the spot.  The bigger image of the road name can be generated locally at the user device or remotely by a mapping service platform.  The locally generated bigger image can be quickly rendered on the mobile map display, and does not require network bandwidth resources. Bales: [0024].  The custom zoom maps can contain as many objects (e.g., POIs) as can be rendered on a display while maintaining legibility. Bales: [0081] L.1-3. Other external devices coupled to bus 610, used primarily for interacting with humans, include a display device 614, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images, Bales: [0087] L.8-12);  
a computer readable medium (e.g., a computer-readable storage medium; Bales: [0005] L.) comprising instructions (e.g., carrying one or more sequences of one or more instructions; Bales: [0005] L.2-3) which when executed by the one or more processors (e.g., when executed by one or more processors, Bales: [0005] L.3-4) cause the electronic device (e.g.,  an apparatus; Bales: [0005] L.4; a device; Bales: [0005] L.6) to:
search the data representative of a digital map using a user search query to obtain a plurality of locations (e.g., The user can, for instance, input an address to request directions.  The custom zooming platform 103 searches the navigation data for a route to the address, searches objects (e.g., POIs including gas stations, restaurants, etc.) along/near the route, and then offers to the user the objects for manipulating their visibility on the map for the next zoom level.  Bales: [0030] L.4-10), the searching including deriving the user search query from a free text string input by a user (see 26_1 below); 
determine a relevance to the user search query for each of the plurality of locations obtained from the search (e.g., Optionally, the custom zooming platform 103 filters the objects based upon user context and preferences.  The custom zooming platform 103 then interacts with the user to select applicable visibility features (e.g., size, color, shape, filament type, 3D, animation, multimedia, etc.) for rendering of the map. Bales: [0030] L.10-15. The custom zooming platform 103 also includes or have access to the user context and related preference information to determine the degree of relevance for the objects and then to present the relevant objects at the UE 101 for the user to manipulate their visibility in the map.  Bales: [0026] L.7-11.  The manipulating of the visibility in the map is further illustrated in Figs. 4 and 5 and discussed in [0077]-[0079]), the determining including calculating a ranking score for each location of the plurality of locations and sorting the plurality of locations into a relevance order based on the ranking score for each location (e.g., The system 100 calculates a relevance level of each apartment unit 511a-511c, and determines the levels of visibility of their respective map objects accordingly for rendering in the map 507.  In this example, since the office location 509 is located in an evenly developed suburban area, the rents are very close.  Therefore, the distances form the apartments to the office become the predominant factor in custom zooming.  In the map 507, the closer an apartment unit is to the office, the bigger its label.  In this example, the label is a box representing the apartment complex. Bales: [0079] L.11-21.  The ranking is in this case is the closeness of apartment to the office and from map 507, 511a is ranked the closest to the office, followed by 511b, the second closest and 511c, the third closest apartment as seen from the size of the label (box representing the apartment complex).  See 26_2 below); and
provide, on a representation of the digital map displayed on the display device (e.g., The apparatus is further caused to determine to render one or more of the plurality of objects with at least one different level of visibility with respect to other ones of the plurality of objects based, at least in part, on the respective degrees of relevance, the level of zoom, or a combination thereof. Bales: [0005] L.11-16), for each of the locations (e.g., By way of example, the system 100 provides a user interface for the user to adjust (e.g., specifying a zoom level) the graphical representations of certain objects (e.g., each road name on a user-specified route) according the context (e.g., a route to the airport) by varying the visibility of selected map objects.  Bales: [0022] L.1-6), one of a plurality of different graphical user interface (GUI) elements characterized by different prominence levels to indicate the locations (e.g., In one embodiment, the context information includes what travel routes have been specified, how the user plans to use the map, what features of the map are relevant to the user and to the purpose of the map, what information is to be presented on the map, and the like.  In this way, the system 100 advantageously renders more prominently those items of most relevance or importance to a user for the user to quickly view at a glance.  Bales: [0021] L.12-19.  As noted above, the visibility of the relevant objects can be adjusted by changing to them into a different size, color, shape, filament type, 3D, animation, multimedia, or a combination thereof, from other objects on the map.  Beside text labels, the manipulated labels may be symbols, signs, markers, tabs, avatars, or a combination thereof.  In one embodiment, the user interface enables the user to customize the rendering of the individual map objects (e.g., roads, water, text labels, etc.) during zooming.  Bales: [0022] L.6-14.  The rendering module 207 presents visibility elements, such as size, color, shape, filament type, 3D, animation, multimedia, etc., for the user to select with respect to rendering the relevant/prioritized objects.  The map objects may POIs, roads, etc., and their representation elements may contain text, symbols, signs, markers, tabs, avatars, etc. Bales: [0050] L.2-8), wherein the prominence level of the GUI element used for each location is dependent on the level of detail at which the digital map is displayed (e.g.,  the apparatus to determine an input specifying a level of zoom for rendering a geographic representation presented at a device, the geographic representation including a plurality of objects.  Bales: [0004] L.5-8.  The visibility can be defined by an absolute value and/or in relative manner.  By way of example, the hotel name images are defined as a font size 14 or as twice bigger as gas station symbols.  Thereafter, the module 207 displays the objects accordingly for the next zoom level. Bales: [0050] L.11-16.  The user and/or the rendering module 207 can set one or more limitations on the degrees of visibility per object, per object category, etc. When a limitation is reached, the rendering module 207 may display a warning to the user or start decreasing the visibility of the relevant object at the next zoom level. Bales: [0054] L.1-6.  More specifically, by zooming, a user attempts to magnify specific areas of a map or geographic representation to visualize map objects in more detail. Bales: [0020] L.2-5) and the determined relevance of the location (e.g., The method also comprises determining respective degrees of relevance of the plurality of objects based, at least in part, on the device, a user of the device, related context information, or a combination thereof. Bales: [0003] L.4-8.  Rich and interactive maps are one of the major applications for user terminals, especially mobile devices (e.g., smart phones).  By way of example, many modern mobile devices incorporate map applications that support features such as zooming and displaying points of interest and related navigation directions.  Bales: [0019] L.3-8. By way of example, the custom zooming platform 103 retrieves from the database 111 navigation data (e.g., maps, POIs, etc.), user context and preference data (e.g., trips, routes, favorite places, etc.), etc. The user can, for instance, input an address to request directions.  The custom zooming platform 103 searches the navigation data for a route to the address, searches objects (e.g., POIs including gas stations, restaurants, etc.) along/near the route, and then offers to the user the objects for manipulating their visibility on the map for the next zoom level.  Optionally, the custom zooming platform 103 filters the objects based upon user context and preferences.  The custom zooming platform 103 then interacts with the user to select applicable visibility features (e.g., size, color, shape, filament type, 3D, animation, multimedia, etc.) for rendering of the map. Bales: [0030].  In one embodiment, the relevance module 205 receives direct user input specifying particular user context.  For example, a user may directly specify that the user would like to display a tourist map of a particular city.  In another embodiment, the relevance module 205 detects the purpose for invoking the custom zooming platform 103 in the request for custom zooming.  For example, if a navigation service has requested directions to a destination, the relevance module 205 may infer that the context of the map is for turn-by-turn navigation.  Accordingly, the context would place a higher degree of relevance on routing and traffic information and/or map objects (e.g., roads, points of interest) along a calculated route to the destination. Bales: [0043]).
While Bales does not explicitly teach, Schramm teaches:
(26_1). the searching including deriving the user search query from a free text string input by a user (e.g., Internet-based map services (such as, in these days, Google maps) optimize search functions in terms of user friendliness and, therein, use functions known from internet search engines. They allow a free text search which compares multiple search terms entered by a user to all attributes of all objects in a map. Schramm: [0010] L.1-6. The input of a search query (consisting of one or multiple search patterns) may also, as shown in FIGS. 4A to 4C, be done via a numeric keypad 3, for example of a mobile phone on which a navigation application is implemented and which thus functions as a navigation device. The keypad has, as is commonly known, twelve keys "0" to "9", "*", "#". The key "*" is used to insert a space in the input window 1, the key "#" is used to delete a digit or space at the right end of the input window 1 (i.e. the one that was entered most recently). To some of the keys in addition alphabetic characters are assigned. For example, key "2" (reference numeral 31) is marked also with "ABC" indicating that letters "A", "B", "C" are additionally assigned to this key. Schramm: [0129]. When inputting a search query, it is not necessary to press a key more than once. For example, for the letter "C", key "2" has to be pressed only once. Hence, a user can input a search query in a fast and easy way as if using a full keyboard and without having to use complicated sequences of keystrokes. In the example of FIGS. 4A to 4C, a user inputs digits "5483776" by pressing the respective keys of the keypad 3 one after the other. With the input of each additional digit the search query becomes more expressive and the output list of result objects displayed in the output window 2 becomes shorter (in FIG. 4C it contains only three objects). Schramm: [0130].  As is illustrated in FIGS. 4A to 4C, the display (which may be the regular display of a mobile phone) can contain an additional window 1' translating the input search query from digits into possible alphabetic or alphanumeric text strings (for example, digits "548377" possibly corresponds to"LIVER7", the "7" herein indicating that the continuation is still ambiguous). As the user types in more digits and as the size of the candidate set and the number of matching result objects (shown in the output window 2) decreases, more and more of the digits entered in the input window 1 will start to correspond to one and the same letter in all matching search results. This correspondence is separately shown in the window 1' below the input window 1, but could also--for better readability--be visualized directly in the input window 1.  Schramm: [0131] and Figs. 4A-4C. In another embodiment, as illustrated in FIGS. 5A to 5G, a geographical area may be displayed visualizing an area corresponding to an input search query. In the example of FIGS. 5A to 5G, two input windows 1a, 1b exist and are displayed, the one input window 1a allowing a user to enter a search pattern for a region and the other input window 1b for entering a search pattern for an object. While entering a search pattern in the region input window (FIGS. 5B to 5D), the obtained candidate set assumes a smaller and smaller cardinality and contains less and less tiles. Accordingly, the number of result objects obtained from exhaustively searching the tiles becomes smaller, until in FIG. 5D only four matches for the region input search pattern are displayed in the output window 2. When now entering a search pattern in the object input window 1b (FIGS. 5E to 5G), the found result objects matching both input search patterns are displayed in the output window 2, the search query becoming more and more expressive with entering more letters in the respective input windows 1a, 1b.  Schramm: [0132] and Figs. 5A-5G.  Therefore, it can be seen that a user can enter text input to search for places on a map. As more characters are entered, the candidate set of hits becomes smaller as illustrated in window 2 and map 4 in Figs. 5B-5D);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schramm into the teaching of Bales so that the user obtains result of search with text input query with number of hits becomes smaller as the text string becomes longer.
While the combined teaching of Bales and Schramm does not explicitly teach, Lerner teaches:
(26_2). the determining including calculating a ranking score for each location of the plurality of locations and sorting the plurality of locations into a relevance order based on the ranking score for each location (e.g., In the illustrated embodiment, a score is calculated that is the sum of the multiplicative inverses (i.e., 1/distance) of the distances between the location and each of the geographic-related entities 410b-410f.  By using the multiplicative inverse of the distance, the relative contribution of each distance is weighted such that it decays as a function of the distance from the location.  In the example of FIG. 4, the combined score is the sum of the multiplicative inverses of the distance between the location 400 and each of the school 410b (1/0.6), the book store 410c (1/0.8), the park 410d (1/0.4), the grocery store 410e (1/0.5), and the drug store 410f (1/0.9), yielding a total of approximately 8.5 (1/0.6+1/0.8+1/0.4+1/0.5+1/0.9 [Symbol font/0xBB] 8.528). Lerner: [0055] L.4-17.  Therefore, a score that is calculated to be inverse of the distance between the locations of candidate apartment with the user’s office are calculated.  It is obvious that an apartment with larger score has a closer distance from the user’s office.  In the map 507, the closer an apartment unit is to the office, the bigger its label.  Bales: [0079] L.18-19.  Hence, a closer apartment is more relevant (or preferred).  Thus, one of the criterion (besides, monthly rent, size and amenities, etc. Bales: [0079] L.9) to choose an apartment is closeness of the candidate apartment (location) to the office and an apartment with a higher score is chosen as a candidate in the distance criterion);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lerner into the teaching of Bales and Schramm so that a numerical value is obtained for each apartment so that the user can conveniently determine his/her apartment when considering the distance parameter.

Regarding claim 27, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein, at a given level of detail, GUI elements having a relatively low prominence level are used to indicate locations with lower determined relevance to the user search query, whereas GUI elements having a relatively high prominence level are used to indicate locations with determined higher determined relevance to the user search query (e.g., FIG. 5 depicts a map 501 and a custom zoom map 507, according to various embodiments.  In this example, a user is searching for a new apartment and has generated the map 501 to show map objects 505a-505e that represent apartment complexes with current vacancies.  The user has also marked a point 503 to indicate the location of the user's office.  In addition, the user has specified (e.g., via the system 100) relevance criteria in order of importance as follows: a distance to the office, monthly rents, size, amenities, etc. The user then specifies an input for zooming into the map 501 to generate the custom zoom map 507.  The system 100 calculates a relevance level of each apartment unit 511a-511c, and determines the levels of visibility of their respective map objects accordingly for rendering in the map 507.  In this example, since the office location 509 is located in an evenly developed suburban area, the rents are very close.  Therefore, the distances form the apartments to the office become the predominant factor in custom zooming.  In the map 507, the closer an apartment unit is to the office, the bigger its label.  In this example, the label is a box representing the apartment complex.  Bales: [0079].  In map 507, the labels 511a, 511b and 511c are of the same zoom level, the closeness of apartment to the office is a criterion, the larger the label the closer (more prominent) the apartment is to the office). 

Regarding claim 28, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein, when the level of detail at which the digital map is displayed is increased or decreased (e.g., More specifically, by zooming, a user attempts to magnify specific areas of a map or geographic representation to visualize map objects in more detail.  Bales: [0020] L.2-5.  In other words, when the user zooms in on the map or geographic representation, the detail level of the map increases.  Bales: [0020] L.9-11), the GUI element used to indicate a given location is changed (e.g., By way of example, the system 100 provides a user interface for the user to adjust (e.g., specifying a zoom level) the graphical representations of certain objects (e.g., each road name on a user-specified route) according the context (e.g., a route to the airport) by varying the visibility of selected map objects.  As noted above, the visibility of the relevant objects can be adjusted by changing to them into a different size, color, shape, filament type, 3D, animation, multimedia, or a combination thereof, from other objects on the map.  Beside text labels, the manipulated labels may be symbols, signs, markers, tabs, avatars, or a combination thereof.  In one embodiment, the user interface enables the user to customize the rendering of the individual map objects (e.g., roads, water, text labels, etc.) during zooming.   Bales: [0022] L.1-14) to an available higher or lower prominence level, respectively (e.g., In one embodiment, the context information includes what travel routes have been specified, how the user plans to use the map, what features of the map are relevant to the user and to the purpose of the map, what information is to be presented on the map, and the like.  In this way, the system 100 advantageously renders more prominently those items of most relevance or importance to a user for the user to quickly view at a glance.  Bales: [0021] L.12-19.  The rendering module 207 interacts with the external mapping service and/or the internal custom zooming platform 103 to render custom zooming based on the levels of visibility determined by the rendering module 207 for the relevant/prioritized objects.  In another embodiment, the rendering module 207 adjusts in what detail the objects can be actually displayed on the UE 101 to deliver the determined level of visibility based upon the display capabilities (e.g., hardware, software, etc.) of the UE 101.  Based on the levels of desired visibility, the rendering module 207 differentially renders of the map objects accordingly at the next zoom level. Bales: [0055]). 
 
Regarding claim 29, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein, for any given level of detail, a minimum number of the plurality of locations are indicated by the GUI element having the highest prominence level (e.g., The relevance module 205 may then interact with a relevance module 205 to prioritize the objects based on one or more criteria to adjust the different levels of visibility and render accordingly.  Prioritization includes determining the specific order for rendering some objects in a group/category more visible than the others.  In other words, rather than displaying the labels of nature with the same visibility in the map as conventionally done, the prioritization by the module 205 determines which objects to render more visibly based on the same or similar degree of relevance.  Bales: [0046].  FIG. 5 depicts a map 501 and a custom zoom map 507, according to various embodiments.  In this example, a user is searching for a new apartment and has generated the map 501 to show map objects 505a-505e that represent apartment complexes with current vacancies.  The user has also marked a point 503 to indicate the location of the user's office.  In addition, the user has specified (e.g., via the system 100) relevance criteria in order of importance as follows: a distance to the office, monthly rents, size, amenities, etc. The user then specifies an input for zooming into the map 501 to generate the custom zoom map 507.  The system 100 calculates a relevance level of each apartment unit 511a-511c, and determines the levels of visibility of their respective map objects accordingly for rendering in the map 507.  In this example, since the office location 509 is located in an evenly developed suburban area, the rents are very close.  Therefore, the distances form the apartments to the office become the predominant factor in custom zooming.  In the map 507, the closer an apartment unit is to the office, the bigger its label. Bales: [0079].  From map 501, the area of coverage is larger and the distance considered is larger and hence there is more apartments found than when the user zoom in to map 507 where the area considered is smaller and the number of apartments meeting the requirements of the user is less). 

Regarding claim 34, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein the data repository (e.g., It is contemplated that the database 111 may have direct connection to the network 107, the custom zooming platform 103, and/or the custom zooming application 109.  There may also be multiple databases (not shown) containing map data within the system 100.  The multiple databases may operate independently or in synchronization to provide map data to users of the network 107.  As discussed previously, the map data database 111 stores map data including map objects or primitives and their associated metadata. Bales: [0027] L.3-12) further contains records representing documents pertaining to destinations (e.g., The metadata includes information such as the object's name, category (e.g., road, point of interest, water body, park, etc.), location, etc. Bales: [0044] L.3-5.  If a navigation service has requested directions to a destination, the relevance module 205 may infer that the context of the map is for turn-by-turn navigation.  Accordingly, the context would place a higher degree of relevance on routing and traffic information and/or map objects (e.g., roads, points of interest) along a calculated route to the destination. Bales: [0043] L.7-13), and wherein the plurality locations (e.g., the system 100 provides a user interface for the user to adjust (e.g., specifying a zoom level) the graphical representations of certain objects (e.g., each road name on a user-specified route) according the context (e.g., a route to the airport) by varying the visibility of selected map objects. Bales: [0022] L.1-6) is obtained by searching over those records for documents relevant to the search query (e.g., the system 100 determines respective degrees of relevance of the objects based the user, the user device, and/or related context information, to render the objects with different levels of visibility on the map. Bales: [0022] L.15-18. The system 100 advantageously renders more prominently those items of most relevance or importance to a user.  Bales: [0021] L.17-18). 

Regarding claim 46, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein the free-text string is input by the user into a single user field in a user interface (e.g., The input of a search query (consisting of one or multiple search patterns) may also, as shown in FIGS. 4A to 4C, be done via a numeric keypad 3, for example of a mobile phone on which a navigation application is implemented and which thus functions as a navigation device. The keypad has, as is commonly known, twelve keys "0" to "9", "*", "#". The key "*" is used to insert a space in the input window 1, the key "#" is used to delete a digit or space at the right end of the input window 1 (i.e. the one that was entered most recently). To some of the keys in addition alphabetic characters are assigned. For example, key "2" (reference numeral 31) is marked also with "ABC" indicating that letters "A", "B", "C" are additionally assigned to this key. Schramm: [0129] and Fig. 4A; reproduced below for reference.

    PNG
    media_image1.png
    501
    723
    media_image1.png
    Greyscale

It can be seen that window 1 is the window where the user can enter the search text.  In another embodiment, as illustrated in FIGS. 5A to 5G, a geographical area may be displayed visualizing an area corresponding to an input search query. In the example of FIGS. 5A to 5G, two input windows 1a, 1b exist and are displayed, the one input window 1a allowing a user to enter a search pattern for a region and the other input window 1b for entering a search pattern for an object. Schramm: [0132] L.1-7 and Figs. 5A-5G. Fig. 5B is reproduced below for reference to the text input windows 1a and 1b.

    PNG
    media_image2.png
    544
    713
    media_image2.png
    Greyscale

It is obvious to combine the teaching of Schramm into the teaching of Bales so that the user can conveniently enter search text term at a window of the user interface to perform a search on the map).

Regarding claim 35, the claim is a non-transitory computer-readable medium claim of device claim 26. The claim is rejected under similar rationale as claim 26.
Bales teaches a non-transitory computer-readable medium comprising instructions which (e.g., According to another embodiment, a computer-readable storage medium carrying one or more sequences of one or more instructions which, Bales: [0005] L.1-3), when executed by one or more processors (e.g., when executed by one or more processors, Bales: [0005] L.3-4) of a portable electronic device (e.g.,  an apparatus; Bales: [0005] L.4; a device; Bales: [0005] L.6).

Regarding claims 36-38 and 43, the claims are non-transitory computer-readable medium claims of device claims 27-29 and 34 respectively.  The claims are similar in scope to claims 27-29 and 34 respectively and they are rejected under similar rationale as claims 27-29 and 34 respectively.

Claims 30-33 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Schramm and Lerner as applied to claim 26 (35) and further in view of Arrasvuori (2011/0047509).

Regarding claim 30, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein the locations are divided into groups by their relevance to the user query (e.g., The relevance module 205 may then interact with a relevance module 205 to prioritize the objects based on one or more criteria to adjust the different levels of visibility and render accordingly.  Prioritization includes determining the specific order for rendering some objects in a group/category more visible than the others.  In other words, rather than displaying the labels of nature with the same visibility in the map as conventionally done, the prioritization by the module 205 determines which objects to render more visibly based on the same or similar degree of relevance.  Bales: [0046].  There are different ways to select the image objects.  In one embodiment, the user selects each object individually.  By way of example, the user selects one gas station after another one to apply with one or more different degrees of visibility at the next zoom level.  In another embodiment, the map objects are grouped by categories to be selected together.  By way of example, when the use taps on one gas station, all gas stations shown in the screen are selected to be applied with a different degree of visibility at the next zoom level. Bales: [0052]).
While the combined teaching of Bales, Schramm and Lerner does not explicitly teach, however, Arrasvuori teaches and each group (e.g., a hierarchical level of grouping; Arrasvuori: [0017] L.12.  An example of a three-level categorical hierarchy can include an individual POI (e.g., Speedy Pizza) that is part of a POI family (e.g., Fast Food) that is further part of a POI class (e.g., Food and Drink).  Thus the categories for this example would be POI, a family, and a class.  Arrasvuori: [0018] L.1-5) is associated with a respective level of detail for the digital map (e.g., In one embodiment, at one zoom level, each of the individual POIs is displayed on a map area via icons or text.  Details regarding a features and/or services of the POI can be incorporated into icons or texts that represent the each of the POIs. Arrasvuori: [0018] L.12-16.  When a user zooms out to a second zoom level, the detail level of the map area may no longer be able to adequately display each of the individual POIs.  In other words, the zoomed out map area displays a larger physical area that potentially encompasses a larger number of POIs of interest that are displayed on the fixed display size of the user's device.  As a result, representations of the POIs (e.g., icons or text) may overlap on the display and decrease map legibility.  Under this scenario, the system 100 groups the POIs into families based on criteria to, for instance, reduce the number of POI representations that are displayed at any one time.  The grouping of POIs enables the system 100 to display specific categories of POIs at their respective locations on the map display while reducing overall clutter on the display.  By way of example, each family-level POI (e.g., a higher level or more generic category of POIs) inherits some or all of the properties of the individual POIs that the family-level POI encompasses.  Arrasvuori: [0019] L.1-18.  Additionally, the user can zoom out to a third zoom level where the detail level of the map area may not be able to adequately display each of the family-level POIs.  Under this scenario, class-level POIs can be displayed instead of family-level POIs.  As with the previous zoom level, the class-level POIs can inherit some or all of the properties of the family-level POIs that belong to the class.  Then, class-level POIs are displayed in the map area of the third zoom level and the class-level POIs may display the properties of the family-level and individual POIs. Arrasvuori: [0019] L.22-31). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arrasvuori into the combined teaching of Bales, Schramm and Lerner so that the relation of the hierarchical level can be seen with zoom levels.

Regarding claim 31, the combined teaching of Bales, Schramm, Lerner and Arrasvuori teaches a portable electronic device as claimed in claim 30, wherein a base level of detail for the digital map is defined based on a minimum bounding box containing the locations of the most relevant group of locations (e.g., The icons can encompass the POIs of each respective level grouping by creating a polygon that has endpoints that are the outermost POIs of the respective level grouping.  Arrasvuori: [0046] L.11-14 and Fig. 4A and 4B.  The icon 421 in Fig. 4B forms a bounding box with vertices that are museum located at 401, 403 and 405 in Fig. 4A), and wherein each group of locations of decreasing relevance is associated with increasing levels of detail compared to the base level of detail (e.g., taking user interface 420 as the base level of detail, the user interface provide an increased level of details on each historical museums.  However, not all museum meets the criteria of the museums of 421 in user interface 420 that the museums include: café, ATM, souvenir shop and tourist info. Museum of History has a souvenir shop and tourist info.  Museum of Art History has café and atm.  Museum of Natural History has a café and souvenir shop. Arrasvuori: [0048]-[0050] and Figs. 4A, 4B and 4C.  Therefore, as group of location decreases in relevance with increases in level of detail). 

Regarding claim 32, the combined teaching of Bales, Schramm, Lerner and Arrasvuori teaches a portable electronic device as claimed in claim 31, wherein the map is displayed initially at the base level of detail, and wherein locations belonging to groups associated with higher levels of detail than the base level of detail (e.g., At step 303, the runtime module 205 categorizes a plurality of points-of-interest into a first level grouping based on a first criterion and the aggregated information.  Then at step 305, the runtime module 205 categorizes the plurality of POIs into a second level grouping based on a second criterion that is less restrictive than the first criterion and the aggregated information.  Each criterion can be based on certain properties that are common among the POIs.  Additionally, each criterion can be used to define categorical placements for each POI.  This definition can be stored in metadata associated with a POI and then combined into the aggregated information.  Multiple levels of groupings can be determined based on the defined category.  Further, more than two levels of groupings can be categorized and used by the runtime module 205.  Table 1, below demonstrates an exemplary three-level categorization of POIs using two levels of groupings. Arrasvuori: [0040].  In one embodiment, the POI includes the most detailed description.  Each subsequently higher level of grouping (e.g., the first level grouping to the third level grouping) can have a more general description based on an aggregation of data associated with the POIs.  In one embodiment, the selection of the grouping can be based on criteria, rules, and/or dynamic analysis (e.g., semantic analysis).  The process for aggregating data includes, for instance, retrieving the detailed description associated with each POI and combining them into more general categories.  By way of example, the aggregation or combining process may be performed dynamically by the runtime module 205, map services platform 103, applications 107, or other similar component. Arrasvuori: [0041] L.1-13) are indicated with GUI elements having progressively lower prominence levels for progressively less relevant groups (e.g., at step 307, the runtime module 205 can assign the first level grouping to a first scale level of a map.  Additionally, at step 309, the runtime module 205 can assign the second level grouping to a second scale level of the map.  For example, a scale level can correspond to a particular zoom level chosen for display on the UE 101.  Moreover, the scale level can incorporate multiple zoom levels (e.g., if there are ten zoom levels and a three-level categorization, the UE 101 can assign individual POIs at zoom levels 1 through 3, first level grouping POIs at zoom levels 4 through 7, and second level grouping POIs at zoom levels 8 through 10).  The runtime module 205 may determine a display scale level according to which POI grouping level is appropriate to display. Arrasvuori: [0044].  At step 311, the runtime module 205 generates and displays icons corresponding to the groupings.  In one embodiment, the icons can be previously prepared and stored in a data cache 209.  Alternatively, icon components can be stored in the data cache 209 and be used to dynamically generate an icon to display.  In one embodiment, the runtime module 205 generates a first icon that encompasses the POIs of the first level grouping.  Additionally, the runtime module 205 generates a second icon encompassing the POIs of the second level grouping as well as icons for any subsequent grouping level.  The icons can encompass the POIs of each respective level grouping by creating a polygon that has endpoints that are the outermost POIs of the respective level grouping.  Arrasvuori: [0046] L.1-14.  Therefore, the icon at grouping level is less relevant to the POI icon as comparing the Museum icons 401, 403 and 405 in Fig. 4A from the group icon for Historical Museums 421 in Fig. 4B and from the group icon for Museums 441 in Fig. 4C.  The system 100 advantageously renders more prominently those items of most relevance or importance to a user for the user to quickly view at a glance. Bales: [0021] L.17-19).

Regarding claim 33, the combined teaching of Bales, Schramm, Lerner and Arrasvuori teaches a portable electronic device as claimed in claim 30, wherein when the digital map is displayed at a given level of detail, locations belonging to groups associated with higher levels of detail than the displayed level of detail (e.g., At step 303, the runtime module 205 categorizes a plurality of points-of-interest into a first level grouping based on a first criterion and the aggregated information.  Then at step 305, the runtime module 205 categorizes the plurality of POIs into a second level grouping based on a second criterion that is less restrictive than the first criterion and the aggregated information.  Each criterion can be based on certain properties that are common among the POIs.  Additionally, each criterion can be used to define categorical placements for each POI.  This definition can be stored in metadata associated with a POI and then combined into the aggregated information.  Multiple levels of groupings can be determined based on the defined category.  Further, more than two levels of groupings can be categorized and used by the runtime module 205.  Table 1, below demonstrates an exemplary three-level categorization of POIs using two levels of groupings. Arrasvuori: [0040].  In one embodiment, the POI includes the most detailed description.  Each subsequently higher level of grouping (e.g., the first level grouping to the third level grouping) can have a more general description based on an aggregation of data associated with the POIs.  In one embodiment, the selection of the grouping can be based on criteria, rules, and/or dynamic analysis (e.g., semantic analysis).  The process for aggregating data includes, for instance, retrieving the detailed description associated with each POI and combining them into more general categories.  By way of example, the aggregation or combining process may be performed dynamically by the runtime module 205, map services platform 103, applications 107, or other similar component. Arrasvuori: [0041] L.1-13.  The second level of group is taken as the displayed level of detail, for example Fig. 4B) are indicated with GUI elements having progressively lower prominence levels for progressively less relevant groups (e.g., at step 307, the runtime module 205 can assign the first level grouping to a first scale level of a map.  Additionally, at step 309, the runtime module 205 can assign the second level grouping to a second scale level of the map.  For example, a scale level can correspond to a particular zoom level chosen for display on the UE 101.  Moreover, the scale level can incorporate multiple zoom levels (e.g., if there are ten zoom levels and a three-level categorization, the UE 101 can assign individual POIs at zoom levels 1 through 3, first level grouping POIs at zoom levels 4 through 7, and second level grouping POIs at zoom levels 8 through 10).  The runtime module 205 may determine a display scale level according to which POI grouping level is appropriate to display. Arrasvuori: [0044].  At step 311, the runtime module 205 generates and displays icons corresponding to the groupings.  In one embodiment, the icons can be previously prepared and stored in a data cache 209.  Alternatively, icon components can be stored in the data cache 209 and be used to dynamically generate an icon to display.  In one embodiment, the runtime module 205 generates a first icon that encompasses the POIs of the first level grouping.  Additionally, the runtime module 205 generates a second icon encompassing the POIs of the second level grouping as well as icons for any subsequent grouping level.  The icons can encompass the POIs of each respective level grouping by creating a polygon that has endpoints that are the outermost POIs of the respective level grouping.  Arrasvuori: [0046] L.1-14.  Therefore, the icon at grouping level is less relevant to the POI icon as comparing the Museum icons 401, 403 and 405 in Fig. 4A from the group icon for Historical Museums 421 in Fig. 4B and from the group icon for Museums 441 in Fig. 4C. Therefore, the icon at grouping level is less relevant to the POI icon as comparing the Museum icons 401, 403 and 405 in Fig. 4A from the group icon for Historical Museums 421 in Fig. 4B and from the group icon for Museums 441 in Fig. 4C.  The system 100 advantageously renders more prominently those items of most relevance or importance to a user for the user to quickly view at a glance. Bales: [0021] L.17-19). 

Regarding claims 39-42, the claims are non-transitory computer-readable medium claims of device claims 30-33 respectively.  The claims are similar in scope to claims 30-33 respectively and they are rejected under similar rationale as claims 30-33 respectively.

Claim 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Schramm and Lerner as applied to claim 26 and further in view of Hirose  et al. (2009/0063041).

Regarding claim 44, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein providing the one of the plurality of different GUI elements characterized by different prominence levels to indicate the locations includes: 
providing, for roads visible on the map at lower levels of detail, GUI elements of a lower prominence level for locations that are relevant to a user's route, but less likely to effect the user's travel on the route (see 44_1 below).
While the combined teaching of Bales, Schramm and Lerner does not explicitly teach, Hirose teaches:
(44_1). providing, for roads visible on the map at lower levels of detail, GUI elements of a lower prominence level for locations that are relevant to a user's route, but less likely to effect the user's travel on the route (e.g., FIG. 4 illustrates an exemplary guidance route.  At step S3 shown in FIG. 3, a route search is performed, and a guidance route from a starting point node NS to a goal point node NG is derived.  The guidance route includes the starting point node NS, the goal point node NG, and nodes N1 to N8 between the starting point node NS and the goal point node NG, with these nodes being connected by links L1 to L9.  In FIG. 4, the links shown by the thin lines indicate a road other than a freeway (or an expressway), while the links shown by the thick lines indicate a freeway.  In FIG. 4, guide point nodes where the vehicle needs to be directed to make a right turn or a left turn are indicated with double circles.  At step S5, nodes N2, N3, N7 and N8 are extracted as guide point nodes (nodes N4 is a node corresponding to a junction point or a merging point).  Hirose: [0040] and Fig. 4; reproduced below for reference.

    PNG
    media_image3.png
    880
    604
    media_image3.png
    Greyscale

It can be seen from Fig. 4 that the roads are shown in thin (road) and thick (expressway) lines and nodes NS, NG and N1-N8 are represented with circles – solid black circles are starting and goal point nodes; a single circle are guide point nodes corresponding to a junction point or a merging point; and double circles are guide point nodes where the vehicle needs to make a right or left turn).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hirose into the combined teaching of Bales, Schramm and Lerner so that the user are effectively informed the state of the user’s position and what to act (make turns, keep driving, and stop at goal point) along the navigation path.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Schramm and Lerner as applied to claim 26 and further in view of Peri et al. (2015/0285652; Provisional Application No. 61/718199 filed on 10/25/2012).

Regarding claim 45, the combined teaching of Bales, Schramm and Lerner teaches a portable electronic device as claimed in claim 26, wherein the ranking score is calculated based on properties of each location including a proximity of that location to routes and alternative routes to the destination (see 45_1 below).
While the combined teaching of Bales, Schramm and Lerner does not explicitly teach, Peri teaches:
(45_1). wherein the ranking score is calculated based on properties of each location including a proximity of that location to routes and alternative routes to the destination (e.g., There is therefore provided, in accordance with an embodiment of the present invention, a method for navigation, which includes receiving in a mobile computing device a designation of an origin and a destination of an itinerary of a user of the device.  An optimal primary route is computed from the origin to the destination.  Multiple points of interest are identified in proximity to the optimal primary route.  For the identified points of interest, a respective first optimal sub-route is computed between the origin and each of the points of interest, and a respective second optimal sub-route is computed between the destination and each of the points of interest.  One or more alternative routes from the origin to the destination via one or more of the points of interest are presented to the user, on the mobile computing device, by combining the respective first and second optimal sub-routes computed for the one or more of the points of interest. Peri: [0007].  Typically, the alternative routes are computed and presented to the user before the user embarks from the origin. Peri: [0008].  In the disclosed embodiments, presenting the one or more alternative routes includes selecting one or more of the points of interest responsively to the respective first and second optimal sub-routes computed for the points of interest, and displaying the one or more alternative routes that pass through the one or more selected points of interest.  In some embodiments, selecting the one or more of the points of interest includes computing respective scores for the points of interest responsively both to the respective first and second optimal sub-routes and to respective qualitative evaluations of the points of interest, and choosing the one or more of the alternative routes responsively to the respective scores. Peri: [0009].  Therefore, scores are computed for points of interest with respective to the optimal and alternative routes);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peri into the combined teaching of Bales, Schramm and Lerner so that the user can consider points of interests (for example, apartment) for the one or more alternative routes according to the scores.

Response to Arguments
Applicant’s arguments filed on March 4, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended independent claims 26 and 35 with features similar to “the searching including deriving the user search query from a free text string input by a user”.
The examiner applied the additional reference of Schramm to teach the amended features with “In another embodiment, as illustrated in FIGS. 5A to 5G, a geographical area may be displayed visualizing an area corresponding to an input search query. In the example of FIGS. 5A to 5G, two input windows 1a, 1b exist and are displayed, the one input window 1a allowing a user to enter a search pattern for a region and the other input window 1b for entering a search pattern for an object. While entering a search pattern in the region input window (FIGS. 5B to 5D), the obtained candidate set assumes a smaller and smaller cardinality and contains less and less tiles. Accordingly, the number of result objects obtained from exhaustively searching the tiles becomes smaller, until in FIG. 5D only four matches for the region input search pattern are displayed in the output window 2. When now entering a search pattern in the object input window 1b (FIGS. 5E to 5G), the found result objects matching both input search patterns are displayed in the output window 2, the search query becoming more and more expressive with entering more letters in the respective input windows 1a, 1b.”  (Schramm: [0132] and Figs. 5A-5G). 
It can be seen from Figs. 5A-5G that the user can enter text string input such that the number of search results shown in window 2 and on the map 4 become smaller as the text string becomes longer.
For details, please see rejections to the claims above.
R2.	Regarding the new claim 45, the features of the claim “wherein the ranking score is calculated based on properties of each location including a proximity of that location to routes and alternative routes to the destination”, the examiner applied the reference of Peri to teach the features with “There is therefore provided, in accordance with an embodiment of the present invention, a method for navigation, which includes receiving in a mobile computing device a designation of an origin and a destination of an itinerary of a user of the device.  An optimal primary route is computed from the origin to the destination.  Multiple points of interest are identified in proximity to the optimal primary route.  For the identified points of interest, a respective first optimal sub-route is computed between the origin and each of the points of interest, and a respective second optimal sub-route is computed between the destination and each of the points of interest.  One or more alternative routes from the origin to the destination via one or more of the points of interest are presented to the user, on the mobile computing device, by combining the respective first and second optimal sub-routes computed for the one or more of the points of interest.” (Peri: [0007]) and “In the disclosed embodiments, presenting the one or more alternative routes includes selecting one or more of the points of interest responsively to the respective first and second optimal sub-routes computed for the points of interest, and displaying the one or more alternative routes that pass through the one or more selected points of interest.  In some embodiments, selecting the one or more of the points of interest includes computing respective scores for the points of interest responsively both to the respective first and second optimal sub-routes and to respective qualitative evaluations of the points of interest, and choosing the one or more of the alternative routes responsively to the respective scores.” (Peri: [0009]). 
Therefore, scores are computed for points of interest with respective to the optimal and alternative routes.
For details, please see the rejection to the claim above.
R3.	Regarding the new claim 46, the features of the claim “the free-text string is input by the user into a single user field in a user interface”, the examiner applied the reference of Schramm to teach the features with Figures 4A-4C (where window 1 of the screen is used for user’s text input) and 5A-5G (where windows 1a and 1b of the screen can be used for user’s text input).
For details, please see the rejection to the claim above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611